Citation Nr: 0106229	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-23 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 16, 1993, 
for the award of service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active naval service from April 1971 to 
February 1988.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  

By decision in July 1996, the Board granted service 
connection for bilateral tinnitus.  In a September 1996 
rating decision, the RO effectuated the Board's decision and 
assigned an initial 10 percent rating for tinnitus, effective 
March 16, 1993.  Later that month, the veteran submitted a 
Notice of Disagreement with the RO's decision, arguing that 
he was entitled to an earlier effective date for the award of 
service connection for tinnitus.  A Statement of the Case 
addressing this matter was issued to him in November 1996.  
In January 1997, his representative presented written 
argument regarding this issue.  The Board finds that this 
January 1997 communication is sufficient to constitute a 
timely substantive appeal with the RO's September 1996 rating 
decision.  Thus, the issue of entitlement to an effective 
date earlier than March 16, 1993 for the award of service 
connection for tinnitus is currently in appellate status.

In addition, the Board notes that the issues certified for 
appeal by the RO consisted of entitlement to increased 
ratings for bilateral hearing loss and hemorrhoids.  A review 
of the record reveals that by June 1997 rating decision, the 
RO denied compensable ratings for bilateral hearing loss and 
hemorrhoids.  The veteran was notified of this decision by 
letter dated later that month.  He filed a timely Notice of 
Disagreement with that decision in October 1997.  Thereafter, 
by August 1998 rating decision, the RO increased the rating 
for the veteran's hemorrhoids to 10 percent, effective July 
29, 1996, the date of receipt of his claim for an increased 
rating.  In August 1998, the RO issued a Statement of the 
Case to the veteran addressing the issues of entitlement to a 
compensable rating for bilateral hearing loss and a rating in 
excess of 10 percent for hemorrhoids.  The record did not 
show that a substantive appeal was received within the 
applicable time period.  See 38 C.F.R. §§ 20.202, 20.302(b) 
(2000).

In June 1999, however, the veteran's representative contacted 
the RO and advised them that the August 1998 Statement of the 
Case had been mailed to an incorrect address.  Thus, he 
requested that, in the interests of due process, the 
Statement of the Case be reissued to the veteran at his 
correct address to provide him with the opportunity to 
perfect his appeal.

On August 4, 1999, the RO remailed the Statement of the Case 
to the veteran's correct address and advised him that he had 
60 days to file his appeal.  He was further advised that if 
he did not respond within this time period, his case would be 
closed.  On November 22, 1999, more than 60 days later, a VA 
Form 9 was received at the RO on which the veteran argued 
that he was entitled to a rating in excess of 10 percent for 
hemorrhoids.  He did not provide any argument with respect to 
the issue of entitlement to a compensable rating for 
bilateral hearing loss.  In fact, the record contains no 
subsequent communication from the veteran or his 
representative regarding this issue until April 2000, when 
his representative filed written arguments with respect to 
the issues of increased ratings for both bilateral hearing 
loss and hemorrhoids.

Because the veteran did not file a substantive appeal within 
the applicable time frame for doing so, the Board does not 
have jurisdiction to address the issues of entitlement to a 
compensable rating for bilateral hearing loss and a rating in 
excess of 10 percent for hemorrhoids.  In Fenderson v. West, 
12 Vet. App. 119, 128-31 (1999), the U.S. Court of Appeals 
for Veterans Claims (the Court) held that the Board did not 
err when it determined that it did not have jurisdiction over 
an issue for which there was a Notice of Disagreement and a 
Statement of the Case, but no timely substantive appeal.  See 
also Archibold v. Brown, 9 Vet. App. 124, 130-32 (1996) and 
Roy v. Brown, 5 Vet. App. 554, 555 (1993) (request for 
appellate review completed by a timely substantive appeal). 

The Board notes that in Marsh v. West, 11 Vet. App. 468, 470-
72 (1998), the Court found that the Board's sua sponte 
determination that a Notice of Disagreement was not timely 
filed was procedurally deficient; consequently the Court held 
that a remand was required so that the appellant could 
present argument on that point.  However, as noted by the 
Court in Marsh, that scenario is different from a case (such 
as this one) where a valid Notice of Disagreement has been 
submitted because the Notice of Disagreement "encompass[es] 
also any question of jurisdiction because a claim that an 
administrative agency . . . possesses jurisdiction is always 
already implicit in any substantive claim."  Id. at 470.  
Hence, the analysis and outcome illustrated by Fenderson 
dictate the analysis and outcome in this case.

It is also noted that VA General Counsel has held that the 
Board has authority in the first instance to address the 
question of timeliness of a substantive appeal, provided the 
appellant was afforded appropriate procedural protections to 
assure adequate notice and a chance to be heard on that 
aspect of the claim.  VA O.G.C. Prec. Op. No. 9-99, 64 Fed. 
Reg. 52376 (1999).  In this case, the veteran was clearly 
informed in the August 1999 Statement of the Case that he had 
to file his substantive appeal within 60 days.  This notice 
adequately and accurately informed him of the action needed 
to perfect the appeal by submission of a substantive appeal.  
The facts show that he failed to do so.  The Board concludes 
that the veteran is not prejudiced by its determination that 
it does not have jurisdiction over the issues considered in 
the August 1999 Statement of the Case, because he was 
previously informed of the necessary steps to vest 
jurisdiction in the Board.  Moreover, while the record does 
not show that he was provided specific opportunity to offer 
evidence or argument on the jurisdictional aspect of the 
claim, the Court's decision in Fenderson is based on similar 
facts as presented here.  Thus, consistent with that holding, 
the Board finds that the issues of entitlement to increased 
ratings for bilateral hearing loss and hemorrhoids are not in 
appellate status.


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
tinnitus was received at the RO in March 1991.

2.  By an unappealed November 1991 rating decision, service 
connection for tinnitus was denied.

3.  The veteran's application to reopen his claim of service 
connection for tinnitus was received at the RO on March 16, 
1993.

4.  By July 1996 decision, the Board reopened the veteran's 
claim of service connection for tinnitus based on the 
submission of new and material evidence; after reviewing the 
claim de novo, the Board granted service connection for that 
disability.

5.  In a September 1996 rating decision, the RO effectuated 
the Board's July 1996 decision and assigned an effective date 
of March 16, 1993, for the award of service connection for 
tinnitus. 


CONCLUSION OF LAW

The criteria for an effective date earlier than March 16, 
1993 for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that although the 
veteran's claim for an earlier effective date for the award 
of service connection for tinnitus was decided by the RO 
before enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
remand for additional action by the RO is not warranted as VA 
has already met its obligations to the veteran under that 
statute with respect to this issue.  Given the facts of this 
case, there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating this 
claim.  The Board further notes that he has been informed of 
the nature of the evidence needed to substantiate his claim.  
In view of the  foregoing, the Board finds that VA has fully 
satisfied its duty to the veteran under the VCAA.  As the RO 
fulfilled the duty to assist, and because the change in law 
has no material effect on adjudication of this claim, the 
Board finds that it can consider the merits of this issue 
without prejudice to him.  Bernard v Brown, 4 Vet. App. 384 
(1993).

I.  Factual Background

A review of the record shows that in March 1991, the veteran 
submitted a claim of service connection for "hearing loss."  
In support of his claim, the RO obtained his service medical 
records which documented bilateral hearing loss, but were 
negative for complaints or findings of tinnitus.  The veteran 
was afforded a VA medical examination in September 1991, at 
which he gave a history of having had tinnitus for the last 
twelve years.  The assessments were high frequency 
sensorineural hearing loss and bilateral tinnitus.  

By November 1991 rating decision, the RO granted service 
connection for bilateral hearing loss and determined that 
service connection for tinnitus was not warranted because it 
was not shown in service.  The veteran submitted a Notice of 
Disagreement with this decision in February 1992.  In July 
1992, however, he submitted a statement indicating that he 
wished to withdraw his appeal.  See 38 C.F.R. § 20.204 
(2000).  

On March 16, 1993, the veteran's request to reopen his claim 
of service connection for bilateral tinnitus based on new and 
material evidence was received at the RO.  In support of his 
claim, the RO obtained copies of VA outpatient treatment 
records dated from February to March 1993.  These records 
show that on February 4, 1993, he sought treatment for right 
ear pain with discharge.  He also gave a history of having 
tinnitus for eighteen years; the impression was external 
otitis.  On March 4, 1993, a VA audiological screening 
revealed moderately severe hearing loss.  The examiner noted 
that she discussed better listening strategies and tinnitus 
with the veteran.  

In February 1994, the veteran testified at a hearing at the 
RO.  He described his in-service duties, stating that he had 
been exposed to loud noises from ships and aircraft.  He also 
stated that he had developed both hearing loss and ringing in 
his ears in service, but was led to believe by medical 
personnel that hearing loss and tinnitus were essentially one 
disability.

By April 1993 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for tinnitus.  The veteran appealed the 
RO's determination and in a July 1996 decision, the Board 
concluded that the additional evidence submitted by the 
veteran since the final November 1991 rating decision was new 
and material, sufficient to reopen his claim of service 
connection for tinnitus.  In specific, the Board determined 
that the February and March 1993 VA outpatient treatment 
records were cumulative of evidence previously considered, 
but the veteran's February 1994 hearing testimony was new and 
material evidence sufficient to reopen the claim.  After 
reviewing the claim de novo, the Board found that service 
connection for tinnitus was warranted.

In a September 1996 rating decision, the RO effectuated the 
Board's decision and assigned an effective date of March 16, 
1993, for the award of service connection for tinnitus.  The 
veteran appealed the RO's determination, arguing that he was 
entitled to an effective date from the date of his separation 
from service as his tinnitus had been present since that 
time.

II.  Law and Regulations

Under applicable criteria, unless otherwise provided, the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (2000).  An effective date from 
the day following the date of separation from service is 
authorized only if the claim is received within one year from 
separation from service.  38 C.F.R. § 3.400(b)(2) (2000).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q), (r) (2000).

III.  Analysis

As set forth above, the evidence shows that by November 1991 
rating decision, the RO denied the veteran's claim of service 
connection for tinnitus.  The veteran did not appeal the RO's 
decision and, under the law, that decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).

On March 16, 1993, the veteran's application to reopen his 
claim of service connection for tinnitus was received at the 
RO.  Based on evidence subsequently submitted, in a July 1996 
decision, the Board reopened the veteran's claim and awarded 
service connection for tinnitus.  

Under the undisputed facts set forth above, the earliest date 
that may be assigned for the award of service connection for 
tinnitus is the date of receipt of the veteran's reopened 
claim.  See 38 C.F.R. § 3.400(q).  The law is dispositive in 
the present case, and the claim for an effective date prior 
to March 16, 1993, for the award of service connection for 
tinnitus must be denied due to a lack of legal entitlement.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching this decision, the Board has considered whether 
an effective date earlier than March 16, 1993 is warranted 
under 38 C.F.R. § 3.157 (2000).  Under that provision, if a 
claim for disability compensation has been granted with 
respect to service connection, but disallowed as 
noncompensable, certain medical evidence received by VA, 
which evidences "a reasonable probability of entitlement to 
benefits," may be accepted as the date of receipt of an 
informal claim to reopen or for increased benefits.  Crawford 
v. Brown, 5 Vet. App. 33, 35 (1993); Lalonde v. West, 12 Vet. 
App. 377 (1999).  In this case, while tinnitus was noted in 
February and March 1993 VA outpatient treatment records, 
because the veteran had not yet been granted service 
connection for that disability, these medical records cannot 
be construed as an informal claim.  Brannon v. West, 12 Vet. 
App. 32, 35 (1998).

Likewise, the Board has considered the veteran's argument to 
the effect that an effective date from the date of his 
separation from service is warranted since his tinnitus has 
been present since that time.  As noted, an effective date 
from the day following the date of separation from service is 
authorized only if the claim is received within one year from 
separation from service.  38 C.F.R. § 3.400(b)(2) (2000).  In 
this case, there is no evidence that the veteran submitted a 
claim of service connection for tinnitus within one year of 
service separation, nor has he so contended.  Thus, an 
effective date from the date of separation from service is 
not warranted.


ORDER

Entitlement to an effective date earlier than March 16, 1993, 
for the award of service connection for bilateral tinnitus, 
is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 



